Detailed Office Action
	Applicant’s amendments and arguments dated 12/3/2021 have been entered and fully considered. Claim 1 is amended. Claims 5-7 and 10 are cancelled. Claims 11-24 are withdrawn from examination. Claims 1-4, 8-9, and 11-24 remain pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments
Applicant’s amendments to claim 1 have overcome the objections previously set forth in the non-final office action 10/7/2021. These objections are withdrawn. The 35 USC 112(b) rejection, however, is not addressed. This rejection is re-iterated in this office action.
Applicant’s argument that the amendments to claim 1 overcome the cited arts have been carefully considered and found not to be persuasive (see amendments of 12/3/2021, page 8).
The Examiner notes that the amendment to claim 1 introduces a limitation related debundling of the fiber tow. This limitation was and still is in claim 8. The Examiner properly rejected claim 8 in view of a secondary art under 35 USC 103. The Applicant’s has not addressed rejection of claim 8.
Since this is an amendment with additional new limitations, its rejection is outlined below in the 35 USC 103 section. Note that due to this new limitation, claim 1 rejection is no longer under 35 USC 102(a)(1) section.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the thermoset resin" in line 5.  There is insufficient antecedent basis for this limitation in the claim. It is not clear what this resin refers to. Claims 2-4 and 8-9 depend on claim 1 and are rejected as well.
For the purpose of Examination, the Examiner interprets this limitation as the “silane” recited in line 4 of claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over HUANG (US 8,309,644), hereinafter HUANG, in view of GUHA (US-2015/0147543), hereinafter GUHA, as evidenced by Sheet Molding Compound, hereinafter SMC and Meriam-Webster Dictionary. Note that the italicized text below are the instant claims.
Regarding claims 1 and 8, HUANG discloses A process of forming a fiber mat {[abstract], [col 6, line 39] note teaching on sheet molding that as evidenced by SMC [page 2/6]} comprising: 
exposing a chopped fiber filler to plasma to increase activation sites on said chopped fiber filler {[col 2, lines 20-21], [col 2, lines 64-65], [col 6, line 39] note teaching on sheet molding that as evidenced by SMC uses chopped fiber [page 1/6], note that chopped fiber is in the resin as shown below thus a filler}; 
coating said chopped fiber filler with a silane; and crosslinking said fiber filler to the thermoset set resin via the activation sites {see 112(b) section above for interpretation of thermoset resin, [abstract], [col 2, lines 4-5], [FIG-1B] see 12” that shows silane crosslinks with the surface functional group or active sites, [col 2, lines 55-56] note reaction (or crosslinking) of functional groups with silane}.
HUANG discloses the fiber to be carbon fiber {[abstract]}. HUANG, however, is silent on debundling a carbon fiber tow prior to or during exposure to the plasma.
In the same field of endeavor that is related to molding compositions, GUHA discloses to plasma formed in a vortex while said chopped fiber filler is being debundled (claim 1) {[0008] note the use of mechanical debundling while exposing the fiber to plasma, [0016] note that fluid stream enters at different angles or angular velocity when contacting the fiber tow; this is the definition of creating a vortex as evidenced by Meriam-Webster Dictionary (see page 3/14, item b)}.
further comprising debundling a carbon fiber tow as all or part of said chopped fiber filler prior to exposure to the plasma (claim 8) {[0005]}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the step of debundling of a carbon 
As disclosed by GUHA, The advantage of this debundling step is the ease of using carbon fiber in the mat {[0003], [0004]}. Note that as discussed above, method of HUANG uses carbon fiber, as such, an artisan would have been highly motivated to look to prior art and seek technique(s) that can facilitate the use of carbon fiber tow. GUHA is this art.
Regarding claim 2, HUANG discloses wherein said chopped fiber filler is made up of only carbon fibers {[abstract], [col 6, line 39] note teaching on sheet molding that as evidenced by SMC uses chopped fiber [page 1/6]}.
Regarding claim 3, GUHA discloses wherein said chopped fiber filler is made up of a combination of carbon fibers and glass fibers {[0024]}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have substituted the carbon fiber of HUANG in its mat formation process with the combination of carbon/glass fibers as taught by GUHA {[0024]}. 
Note that it has been held that a simple substitution of one known element for another is likely to be obvious when predictable results are achieved {see MPEP 2143 (I)(B)}. In this case the predictable result is the formation of mat. Also note that as taught by GUHA, this combination can be used as a substitute for carbon only case {[0024]}.
further comprising exposing said chopped fiber filler to deionized gas {[col 2, lines 64-66] note use of air that according to instant specification paragraph [0030] is a deionized gas}.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over HUANG and GUHA as applied to claim 1 above, and further in view of MACHER (WO 2015/033222 A2), hereinafter MACHER.
Regarding claim 4, combination of HUANG and GUHA teaches all the limitations of claim 1. This combination, however, is silent on using iodometry to measure the activation sites.
In the same field of endeavor that is related to plasma treatment of filler, MACHER discloses further comprising measuring the increase in activation sites by iodometry {[0009], [0024]}.
At the effective filing date of the instant invention, it would have obvious to one of ordinary skill in the art to have incorporated the step of iodometry measurement of active site of MACHER in the process of HUANG/GUHA. 
As disclosed by MACHER, the advantage of this measurement method is the determination of implementing a desired level of activation {[0024]}. Note that since HUANG also discloses creation of active sites by plasma treatment {[col 2, lines 63-65] note creation of functional groups that are the active sites}, an artisan would have been highly motivated to look to prior art and determine an appropriate method to determine the extent of activation so that a quantitative and appropriate level of activation can be implement in the carbon fiber of HUANG/GUHA.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/S. BEHROOZ GHORISHI/           Examiner, Art Unit 1748                                                                                                                                                                                             
/JACOB T MINSKEY/           Primary Examiner, Art Unit 1748